Citation Nr: 0203875	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  94-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an increased rating for epicondylitis, 
right elbow, post operative, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the proximal phalanx of the left ring finger, 
post operative.

3.  Entitlement to an increased initial rating for 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 and April 2000 decisions 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico Regional Office (RO).  The December 1992 decision 
granted service connection for hemorrhoids and assigned a 
noncompensable rating.  The Board, in July 1996, remanded the 
issue to the RO with instructions to afford the veteran a VA 
examination.  In a June 1998 decision, the RO assigned the 
veteran an initial disability rating of 10 percent.  As this 
is not the full benefit sought, the issue remains on appeal.  
The April 2000 decision granted a 10 percent disability 
rating for epicondylitis of the right elbow, post operative 
and continued a noncompensable rating for residuals of a 
fracture of the proximal phalanx of the left ring finger, 
post operative.  The veteran filed a notice of disagreement 
(NOD) and a statement of the case (SOC) was issued in April 
2001.  In January 2002, the veteran's representative 
submitted a Statement of Representative in Appeals Case 
referring these two issues to the Board.  The 
representative's statement is accepted in lieu of a VA-Form 
9, Appeal to the Board of Veterans' Appeals, and these issues 
are properly before the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The evidence shows full motion of the right elbow with 
complaints of pain on use but no additional limitation of 
motion or functional impairment due to flare-ups of pain.

3.  The evidence shows that residuals of a fracture of the 
proximal phalanx of the left ring finger, post operative are 
manifested by decreased muscle strength and painful and 
limited motion; the finger is not ankylosed.

4.  The evidence does not show that the veteran suffers from 
external or internal hemorrhoids with persistent bleeding, 
and with secondary anemia, or with fissures.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
epicondylitis of the right elbow, post operative, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 and 5207 
(2001).

2.  The criteria for a 10 percent rating for residuals of a 
fracture of the proximal phalanx of the left ring finger, 
post operative, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5227 (2001).

3.  The criteria for an initial disability rating higher than 
10 percent for hemorrhoids are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, SOCs, the 
supplemental statement of the case (SSOC), and the letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claims for entitlement to 
an increased rating for epicondylitis of the right elbow, 
post operative, a compensable rating for residuals of a 
fracture of the phalanx of the left ring finger, post 
operative, and an increased initial rating for hemorrhoids 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and VA examination reports from July 1992, 
April 1997, September 1999, and May 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Increased Rating for Epicondylitis
Of the Right Elbow, Post Operative

A.  Factual Background

Service medical records show that the veteran was treated for 
right elbow pain and in October 1991 underwent surgical 
exploration and debridement of the elbow.  On a July 1992 VA 
examination report the examiner noted that the veteran was 
right handed.  On examination, there was a 7.5 centimeter 
scar in the lateral aspect of the right elbow.  The scar was 
well-healed, non-tender, not suppurative and did not restrict 
the movement of the underlying joint.  There was no 
tenderness over the lateral epicondyle of the right elbow.  
There was full range of motion in the right elbow joint.  The 
veteran was diagnosed with lateral epicondylitis of the right 
elbow, post operative without limitation of motion.

Service connection for epicondylitis of the right elbow, post 
operative was granted in a December 1992 rating decision.  An 
initial noncompensable rating was assigned.  The veteran 
filed an NOD and perfected his appeal with regard to his 
initial rating.  A July 1996 Board decision denied the 
veteran an increased compensable rating for epicondylitis of 
the right elbow, post operative.

A September 1999 VA joint examination report indicated that 
the veteran complained of frequent pain in the right lateral 
elbow that radiated down to the forearm and posterior forearm 
to the ring and middle fingers.  The veteran indicated that 
the pain was associated with use of the upper extremities 
such as hammering or holding objects with his hands.  He had 
flare-ups with increased material handling or working with 
his hands on a daily basis.  There was no additional 
limitation of motion or functional impairment during flare-
ups.  He was treated with pain medication and wore a tennis 
elbow brace.  The veteran also indicated that he needed 
frequent breaks at work and had difficulty with repetitious 
clerical jobs.  On examination, the range of motion of the 
right elbow was 140 degrees of flexion and 0 degrees of 
extension.  There was no painful joint motion with the right 
elbow.  There was exquisite tenderness at the lateral 
epicondyle and muscle pain at the right lateral epicondylar 
and forearm extensor muscles upon resisted wrist 
dorsiflexion.  An x-ray of the right elbow showed faint 
tendinous calcification in the medial epicondyle and 
significant soft tissue swelling was noted.  The examiner 
diagnosed the veteran with right elbow lateral epicondylitis 
by history and right elbow calcific pericondylitis along the 
medial epicondyle by x-ray.


B.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
Diagnostic Code determines whether the Diagnostic Code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific Diagnostic Code that 
does not involve limitation of motion and another Diagnostic 
Code based on limitation of motion may be applicable, the 
latter Diagnostic Code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The veteran is currently rated under Diagnostic Code 5024.  
Under that code tenosynovitis is rated as degenerative 
arthritis, Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Under Diagnostic Code 5003 where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The RO also reviewed whether the veteran's symptoms met the 
criteria for a disability rating under either Diagnostic Code 
5206 or 5207.  Where there is limitation of flexion of either 
the major forearm or the minor forearm to 110 degrees, a 
noncompensable evaluation is assigned.  Where limitation of 
flexion of either forearm is to 100 degrees a 10 percent 
evaluation is assigned, and where there is limitation of 
flexion of either forearm to 90 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 70 degrees or 
limitation of the minor forearm to 55 degrees.  A 40 percent 
evaluation is assigned for limitation of flexion of the major 
forearm to 55 degrees or limitation of flexion of the minor 
forearm to 45 degrees.  A maximum evaluation of 50 percent is 
only available where there is limitation of flexion of the 
major forearm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 or 60 degrees, a 10 
percent evaluation is assigned, and where there is limitation 
of extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 90 degrees or 
limitation of extension of the minor forearm to 100 degrees.  
A 40 percent evaluation is assigned for limitation of 
extension of the major forearm to 100 degrees or limitation 
of extension of the minor forearm to 110 degrees.  A maximum 
evaluation of 50 percent is only available where there is 
limitation of extension of the major forearm to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for epicondylitis, right elbow, post 
operative.  The September 1999 VA joint examination report 
indicated that the range of motion in the veteran's right 
elbow was full at 140 degrees of flexion and 0 degrees of 
extension.  In addition, the report noted that there was no 
painful joint motion in the right elbow.  The RO assigned a 
10 percent rating on the basis of painful motion, and the 
Board finds no basis for a higher rating.  The recent VA 
examination specifically noted that there was no additional 
limitation of motion or functional impairment due to flare-
ups of symptoms, and the current 10 percent rating adequately 
compensates the veteran for the degree of disability shown, 
even considering DeLuca, supra.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5204.

III.  Compensable Rating for Residuals of
A Fracture of the Phalanx of the Left
Ring Finger, Post Operative

A.  Factual Background

Service medical records indicate that the veteran sustained a 
comminuted fracture of the proximal phalanx of the left ring 
finger and underwent open reduction and internal fixation in 
September 1983.  A July 1992 VA examination report revealed a 
6 centimeter well-healed, nontender scar along the dorsal 
aspect of the proximal interphalangeal joint of the left 
finger.  Range of motion of the left ring finger was limited 
by about 10 degrees.  The veteran was diagnosed with a 
fracture of the proximal interphalangeal joint of the left 
ring finger with post operative surgical repair with minimal 
limitation of flexion.  An x-ray report from July 1992 showed 
no fracture or dislocation but there was narrowing of the 
distal 4th interphalangeal joint consistent with mild 
degenerative joint disease.

Service connection was granted for residuals of a fracture of 
the proximal phalanx of the left ring finger, post operative.  
An initial noncompensable disability rating was assigned.  A 
July 1996 Board decision denied the veteran an increased 
rating for residuals of a fracture of the proximal phalanx of 
the left ring finger, post operative.  He subsequently filed 
a claim for an increased rating for the disability.

A VA joint examination was conducted in September 1999.  The 
veteran reported decreased dexterity and range of motion in 
his left ring finger.  The veteran also complained of 
decreased strength of grip and fatigue of the hand muscles.  
The veteran indicated that he had daily flare-ups during 
working hours.  With regard to additional limitation of 
motion or functional impairment during flare-ups of symptoms, 
the examiner noted that the veteran had to rest his hand to 
relieve cramps.  On examination the range of motion of the 
metacarpophalangeal joint of the left ring finger was 90 
degrees of flexion and 0 degrees of extension.  The range of 
motion of the proximal interphalangeal joint of the left ring 
finger was 60 degrees of flexion and 0 degrees of extension.  
Range of motion for the distal interphalangeal joint of the 
left ring finger was 20 degrees of flexion and 0 degrees of 
extension, which lacked 3 centimeters to the transverse 
median fold.  There was painful motion at 60 degrees of 
proximal interphalangeal joint flexion.  Muscle strength of 
the left ring finger and handgrip were 4.5/5, and after 
repetitious opening and closing of the fist, handgrip was 
4/5.  There was tenderness, deformity and swelling about the 
proximal interphalangeal joint

B.  Criteria

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, the index finger or the middle finger 
(whether for the major or minor hand) is evaluated as 
noncompensable with the exception that extremely unfavorable 
ankylosis is rated as amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.

C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence supports a 
10 percent evaluation for residuals of
a fracture of the phalanx of the left ring finger, post 
operative.  The Board notes that the veteran has flexion of 
his left ring finger, which indicates that he does not have 
ankylosis of that finger.  Regardless, the rating schedule 
specifically provides a noncompensable evaluation for 
ankylosis of the ring finger.  Unfavorable ankylosis of the 
left ring finger is not shown.

The veteran was diagnosed with arthritis involving the 
interphalangeal joint in July 1992.  Diagnostic Code 5010 
provides that traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion.  
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  38 C.F.R. § 4.45 defines a 
group of minor joints as multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities.  In this instance, the evidence does not 
indicate that there is involvement in any joint other than 
the interphalangeal joint.  Therefore, the provision for 
rating a group of minor joints does not apply.

The Board notes, however, that at the September 1999 VA 
examination, the veteran experienced decreased strength of 
grip and fatigue of the hand muscles.  There was painful 
motion at 60 degrees of proximal interphalangeal joint 
flexion and decreased muscle strength of the left ring finger 
and hand after repeated opening and closing of the fist.  In 
addition, there was tenderness, deformity and swelling about 
the proximal interphalangeal joint.  Taking all these factors 
under consideration, the Board finds that the veteran's 
symptoms warrant a 10 percent disability rating based on pain 
and limitation of motion.  38 C.F.R. §§ 4.40, 4.45; See 
DeLuca, 8 Vet. App. 202 (1995).

IV.  Increased Initial Rating for Hemorrhoids

A.  Factual Background

Service medical records indicated that the veteran was 
treated for hemorrhoids between 1981 and 1992.

The veteran filed for service connection for hemorrhoids in 
June 1992.  A VA general medical examination was conducted in 
July 1992.  The veteran reported that he had hemorrhoids for 
a long time and occasionally had blood in his stools.  On 
examination, an external hemorrhoid was noted in the anterior 
midline, which was quite tender.  Digital examination of the 
rectum was not possible due to rectal pain.

A VA proctologic examination was scheduled in July 1992.  The 
report noted that the proctoscopic exam was not conducted 
because the veteran had too much pain.  No fissures or 
abscesses were seen.  A possible thrombotic hemorrhoid was 
noted.

An RO decision, dated December 1992, granted service 
connection for hemorrhoids and granted a noncompensable 
initial disability rating.  The veteran subsequently filed a 
notice of disagreement (NOD) and perfected his appeal.

A VA examination was conducted in April 1997.  The veteran 
reported that he had prolapse of hemorrhoids each time he 
moved his bowels and had to wait thirty to forty minutes 
after the act of defecation to be able to move around or even 
walk normally.  The veteran indicated that he had minimal 
bleeding and occasional soiling, but he did not have active 
diarrhea.  The rectal examination showed a prolapse of large 
thrombotic and inflamed hemorrhoids between twelve o'clock 
and four o'clock.  There was no bleeding at the examination.  
The examiner noted that there was a history of minimal 
bleeding, although no bleeding was noted at the examination, 
occasional soiling, no tenderness, no incontinence, no 
dehydration, no malnutrition, no anemia, and minimal 
occasional fecal leakage.  The diagnosis was prolapsed 
thrombotic hemorrhoids.

A VA rectal examination was conducted in May 2001 at which 
time the veteran reported he had obtained no relief of 
symptoms with use of ointments, suppositories, sitz bath, 
high fiber diet and stool softeners.  He described daily 
episodes of large quantities of rectal bleeding in the toilet 
bowl with prolapse after each defecation.  In January 2001 he 
underwent hemorrhoidectomy which relieved symptoms so that he 
now had, once or twice a week, toilet tissue staining with 
burning sensation.  He also had occasional underwear soiling 
due to tenesmus.  On examination, there was no evidence of 
fecal leakage.  There was an adequate size to the lumen of 
the rectum and anus.  There were no signs of anemia.  There 
was no evidence of fissures.  Rectal examination showed two 
large hemorrhoids at three o'clock and eleven o'clock.  They 
were thrombosed and non-reducible.  There was no evidence of 
bleeding.  The veteran was diagnosed with prolapsed 
thrombotic hemorrhoids.

B.  Criteria

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a prior grant of service connection. The United States 
Court of Appeals for Veterans Claims (Court) has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 7336 external or internal hemorrhoids 
warrant a 10 percent disability rating if they are large or 
thrombotic, irreducible with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board notes that the RO also considered the possibility 
of rating the veteran's disability under either Diagnostic 
Code 7332, 7333, or 7334.  Under Diagnostic Code 7332, for 
impairment of sphincter control, a 10 per cent rating is 
warranted for constant slight or occasional moderate leakage.  
A 30 percent rating is warranted for occasional involuntary 
bowel movements, necessitating the wearing of a pad.  A 60 
percent rating is warranted for excessive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is warranted for complete loss of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332 (2001).

Under Diagnostic Code 7333 a 30 percent rating is warranted 
with stricture of the rectum and anus where there is moderate 
reduction of the lumen, or moderate constant leakage.  A 50 
percent rating is warranted where there is great reduction of 
lumen or extensive leakage.  A 100 percent rating is 
warranted where a colostomy is required. 38 C.F.R. § 4.114, 
Diagnostic Code 7333 (2001).

Under Diagnostic Code 7334, for prolapse of the rectum, a 10 
percent rating is warranted where the condition is mild with 
constant slight or occasional moderate leakage.  A 30 percent 
rating is warranted for prolapse of the rectum that is 
moderate, persistent or frequently recurring.  A 50 percent 
rating is warranted for severe (or complete), persistent 
prolapse of the rectum. 38 C.F.R. § 4.114, Diagnostic Code 
7334 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
hemorrhoids. Considering the veteran's disability under 
Diagnostic Code 7336, the evidence of record shows that the 
veteran has prolapsed thrombotic hemorrhoids.  On examination 
in 1992 the veteran reported only occasional blood in his 
stool, not persistent bleeding as required for a higher 
evaluation, and no fissures were noted.  In 1997 no bleeding 
was noted on examination, and the veteran complained of only 
minimal bleeding.  The May 2001 examination report notes that 
hemorrhoids are irreducible.  Again, there was no bleeding, 
and no evidence of either anemia or fissures.  The above-
described symptoms are indicative of no more than a 10 
percent evaluation under Diagnostic Code 7336.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

In addition, the Board finds that a higher or separate rating 
is not warranted under another diagnostic code.  The April 
1997 and May 2001 VA examination reports note that, although 
prolapse of hemorrhoids was noted, there was no evidence of 
incontinence or leakage at the examinations.  Only occasional 
minimal fecal leakage was noted in 1997, and occasional fecal 
leakage with no use of pads was noted in 2001.  In addition 
the May 2001 examination report indicates that there is 
adequate size of lumen of the rectum and anus.  Accordingly, 
the criteria for a disability rating higher than 10 percent 
are not met under Diagnostic Codes 7332, 7333, or 7334.  Nor 
is a separate compensable rating warranted under either code 
because constant slight or occasional moderate leakage is not 
shown, and there is no anal stricture.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7332, 7333 and 7334.

In addition, the Board finds that the evidence does not raise 
a question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to a 
significant, reasonably persistent change in the level of 
disability.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level of each of the service 
connected conditions at issue.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities.  The Board notes that 
the disabilities have not recently required hospitalization.  
In fact, it does not appear that the veteran has been 
hospitalized for treatment of any of his disabilities since 
separation from service.  There is no evidence on the record 
of marked interference with employment and no medical 
evidence has been presented to support a conclusion that the 
veteran's service-connected disabilities significantly 
interfere with his employment.  In summary, the Board does 
not find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

1.  Entitlement to an increased rating for epicondylitis, 
right elbow, post operative, currently evaluated as 10 
percent disabling, is denied.

2.  A 10 percent rating for residuals of a fracture of the 
proximal phalanx of the left ring finger, post operative is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

3.  Entitlement to an initial disability rating higher than 
10 percent for hemorrhoids is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

